Citation Nr: 0910514	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-30 770	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

REMAND

The Veteran had active military service from December 1982 to 
May 1990, and from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

The Veteran had an informal conference with a Decision Review 
Officer (DRO) in June 2007.  The Veteran testified before the 
undersigned Veterans Law Judge at a hearing in April 2008.  A 
transcript of the hearing is of record.

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for service connection for sleep apnea 
and asthma.  

A VA medical record dated in July 2006 shows that the Veteran 
was diagnosed with sleep apnea.  Another record dated in 
November 2006 shows that the Veteran was diagnosed with mild 
asthma.  

The Veteran credibly testified at his hearing in April 2008 
about not being able to sleep well during service.  He also 
testified about his snoring while in service.  He said that 
while in service, he was diagnosed with hypertension and that 
he discussed his problems with sleeping while being treated 
for hypertension.  The Veteran's service treatment records 
(STRs) reflect his diagnosis and treatment of hypertension in 
2004, and the Veteran is service connected for that 
condition.  With regards to his asthma, the Veteran testified 
about wheezing and difficulty breathing while training for a 
90-kilometer race while in service.  

The Veteran is competent to testify regarding his problems 
with sleeping and breathing in service.  Competent testimony 
is limited to that which the witness has actually observed, 
and is within the realm of his personal knowledge; such 
knowledge comes to a witness through use of his senses, that 
which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  

Here, because the Veteran has current diagnoses of sleep 
apnea and asthma, and because of his testimony about problems 
with sleeping and breathing during service, the Board finds 
that a VA examination would be beneficial to determine if the 
Veteran's disabilities are related to his military service, 
including whether his sleep apnea is secondary to his 
service-connected hypertension.

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a 
VA examination to determine whether his 
sleep apnea and asthma are traceable to 
either period of active military service.  
The examiner is requested to, among other 
things, obtain a detailed history of the 
Veteran's symptoms as observed by him and 
others since service, review the record, 
and offer an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's sleep apnea 
and asthma are related to the Veteran's 
military service.  With regards to his 
sleep apnea, the examiner should also 
opine as to whether it is more likely 
than not, at least as likely as not, or 
less likely than not, that it has been 
caused or made worse by his service-
connected hypertension.  (Although the 
examiner may feel that he/she must rely 
on speculation to arrive at an opinion, 
it should be kept in mind that educated 
conjecture based on the available record, 
including the Veteran's testimony, by a 
medical professional is more helpful than 
no opinion at all.)

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examinations and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and answers the questions 
presented in the examination request.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues of 
service connection for sleep apnea and 
asthma in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

